Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-23, An electrical circuit board,
Group II, claim(s) 24-25, An electrical circuit board,
Group III, claim(s) 26-27, A method of constructing an electrical circuit board;

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 1 of Group I and claim 24 of Group II are related as independent and distinct subcombinations; 
The subcombinations are distinct if they are not obvious variants, and if it is shown that at least one special technical feature of subcombinations are separately usable, which is not required by the other subcombination and lack unity between the subcombinations;
In the instant case, the subcombinations claim 24 of Group II lacks the special technical features of an interlayer as a thermal barrier, and wherein the thermal barrier reduces heat transfer between the first conductive layer and the second conductive layer in the subcombination claim 1 of Group I; and the subcombinations claim 1 of Group I lacks the special technical features of wherein the interlayer contains a plurality of air bubbles in the subcombination claim 24 of Group II; and since if a prior art having the same limitations of claim 1 of Group I and can be used for rejecting claim 1 of Group I, but cannot be used to reject claim 24 of Group II, and  vice versa, the invention of Group I and invention of Group II cannot have the same inventive concept; 
the subcombinations claim 26 of Group III lacks the special technical features of an interlayer as a thermal barrier, and wherein the thermal barrier reduces heat transfer between the first conductive layer and the second conductive layer in the subcombination claim 1 of Group I; and the subcombinations claim 1 of Group I lacks the special technical features of constructing an electrical circuit board by applying a laminating process on the stack of layers under an atmospheric pressure in the subcombination claim 26 of Group III; and since if a prior art having the same limitations of claim 1 of Group I and can be used for rejecting claim 1 of Group I, but cannot be used to reject claim 26 of Group III, and  vice versa, the invention of Group I and invention of Group III cannot have the same inventive concept;
the subcombinations claim 26 of Group III lacks the special technical features of wherein the interlayer contains a plurality of air bubbles in the subcombination claim 24 of Group II; and the subcombinations claim 24 of Group II lacks the special technical features of constructing an electrical circuit board by applying a laminating process on the stack of layers under an atmospheric pressure in the subcombination claim 26 of Group III; and since if a prior art having the same limitations of claim 24 of Group II and can be used for rejecting claim 24 of Group II, but cannot be used to reject claim 26 of Group III, and  vice versa, the invention of Group II and invention of Group III cannot have the same inventive concept.
Therefore, the inventive concept between the Groups lacks unity of invention because the Groups I and II do not share the same or corresponding technical feature.
Applicant is required to elect a single disclosed Group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The election of the Group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Group requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should applicant traverse on the ground that the Groups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the Groups to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Group unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other group.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 8:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848